                Case 1:18-cv-05187-PAE Document 41 Filed 01/30/19 Page 1 of 11



Craig S. Mende
David A. Donahue
Sean F. Harb
FROSS ZELNICK LEHRMAN & ZISSU, P.C.
4 Times Square, 17th Floor
New York, New York 10036
Tel: (212) 813-5900
Fax: (212) 813-5901
Email: cmende@fzlz.com
       ddonahue@fzlz.com
       sharb@fzlz.com

Counsel for Plaintiffs

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK


KHALED M. KHALED and ATK                                   ECF CASE
ENTERTAINMENT, INC.,
                                                           Docket No. 18-cv-5187 (PAE)
                              Plaintiffs,

                            v.

CURTIS BORDENAVE and BUSINESS MOVES
CONSULTING INC. DBA BUSINESS MOVES,

                              Defendants.


                 REPLY MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
                  MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT

            Plaintiffs Khaled M. Khaled and ATK Entertainment, Inc. submit this reply brief in

support of their motion for leave to amend their Complaint to (i) add a claim for cancellation of

Defendants’ recently issued U.S. Trademark Registration No. 5,623,582 for ASAHD

COUTURE, (ii) add allegations concerning additional, recently made and discovered uses of the

mark WE THE BEST by Defendants, and (iii) revise the statutory basis for Plaintiffs’ right of

publicity claims from New York law to Florida law.




{F2910088.5 }
                Case 1:18-cv-05187-PAE Document 41 Filed 01/30/19 Page 2 of 11



                                        PRELIMINARY STATEMENT

            In its opposition to Plaintiffs’ Motion to Amend, Defendant Business Moves Consulting

Inc. dba Business Moves (“Business Moves”)1 does not dispute that:

               The United States Patent and Trademark Office (“USPTO”) issued Business Moves
                Registration No. 5,623,582 for ASAHD COUTURE after the deadline to amend had
                passed;

               Defendants used additional WE THE BEST-formative marks after the Complaint was
                filed and in some cases after the deadline to amend had passed;

               Plaintiffs did not learn of Defendants’ use of additional WE THE BEST-formative marks
                or of Defendants’ intention to challenge the statutory basis of Plaintiffs’ right of
                publicity claims until after the deadline to amend had passed;

               Within two weeks of learning the facts underlying the proposed amendments, Plaintiffs’
                counsel sent Defendants’ counsel a copy of the proposed Amended Complaint; and

               Plaintiffs’ proposed amendments will not prejudice Defendants by changing the
                discovery or preparation necessary for trial or by delaying resolution of the dispute.

            These concessions compel a finding that good cause exists to modify the deadline to

amend and that leave to amend should be granted. Business Moves’ arguments against

amendment are intended to distract the Court from these concessions and should be rejected.

                                                  ARGUMENT

A.          Plaintiffs Were Diligent in Seeking Leave to Amend Their Complaint

            To determine whether there is good cause to modify a scheduling order under Rule 16(b),

district courts consider “whether the moving party can demonstrate diligence.” Kassner v. 2nd

Ave. Delicatessen Inc., 496 F.3d 229, 243-44 (2d Cir. 2007). Business Moves asserts that

Plaintiffs “have not even discussed their diligence.” (Defendant Business Moves’ Memorandum

of Law in Opposition to Plaintiffs’ Motion to File an Amended Complaint (“Opp.”) at 4.) But

Plaintiffs’ opening brief details their diligence with respect to each amendment they are seeking.

1
    Defendant Curtis Bordenave has not opposed Plaintiffs’ Motion to Amend.


{F2910088.5 }                                        2
                Case 1:18-cv-05187-PAE Document 41 Filed 01/30/19 Page 3 of 11



(Memorandum of Law in Support of Plaintiffs’ Motion for Leave to File an Amended Complaint

(“Br.”) at 5-6.)

            As to Plaintiffs’ claim to cancel Registration No. 5,623,582, Plaintiffs explained that the

claim could not be included in the Complaint prior to the November 19 deadline to amend2

because the USPTO did not issue the registration until December 4, 2018. (Br. at 5.) Business

Moves has responded by claiming that “the need for action [against the registration] could have

been described in the Complaint before the deadline expired.” (Opp. at 1.) Yet it is unclear what

“need for action” Business Moves believes Plaintiffs should have described. In the original

Complaint, Plaintiffs requested that the Court order Defendants to withdraw the trademark

application. (Cmplt. at 25-26, Dkt. No. 1.) At that time, Plaintiffs could not have asked the

Court to instruct the USPTO to deny registration of the application because federal courts are

“without statutory authority to . . . direct the PTO’s disposition of . . . pending trademark

applications.” See Johnny Blastoff Inc. v. L.A. Rams Football Co., 48 U.S.P.Q.2d 1385, 1393-94

(W.D. Wis. 1998). Plaintiffs therefore could not seek any further action against the application

until now, after the registration issued.

            Business Moves also asserts that “action by Plaintiffs against the newly issued trademark

registration could have and should have been initiated in the Patent and Trademark Office before

the deadline [to amend] expired.” (Opp. at 1.) But Business Moves does not offer any

explanation, or legal authority, to support its contention that Plaintiffs had an obligation to take

action in the USPTO before seeking to amend their Complaint. Indeed, it is unclear why

Business Moves believes the purported opportunity to bring an entirely separate (and completely



2
 In their opening brief, Plaintiffs mistakenly stated that the deadline to amend was October 26,
2018. The Court extended the October 26 deadline to November 19, 2018. The change in
deadline does not affect any of Plaintiffs’ arguments set forth in their moving papers.


{F2910088.5 }                                    3
                Case 1:18-cv-05187-PAE Document 41 Filed 01/30/19 Page 4 of 11



duplicative) administrative proceeding would relate to how diligent Plaintiffs were in amending

their Complaint in federal court. In any case, where, as here, a trademark applicant’s application

is filed under Section 1(b) of the Lanham act, 15 U.S.C. § 1051(b) based on the applicant’s

intention to use the mark, once the USPTO issues a Notice of Allowance, no further action

against the application is permitted by the USPTO until a trademark registration issues. Thus, no

action in the USPTO was available to Plaintiffs from the filing of the Complaint until the

registration issued on December 4, 2018, after the deadline to amend had passed.

            Business Moves next questions Plaintiffs’ diligence in adding allegations of Defendants’

use of additional WE THE BEST-formative marks. (Opp. at 5-7.) As Plaintiffs explained in

their opening brief, these uses occurred in November 2018 through January 2019, long after the

Complaint was filed and, in some cases, after the deadline to amend had passed. (Br. at 3-4.)

Indeed, the only Instagram post that Plaintiffs added to the proposed Amended Complaint as an

example of Defendants’ use of additional WE THE BEST-formative marks is dated November

20, 2018, the day after the deadline had passed. (Br., Ex. B ¶ 45.) Business Moves itself does

not dispute that in addition to WE THE BEST LIFESTYLE, Defendants repeatedly used

additional WE THE BEST formatives, such as #WETHEBEST and #WETHEBESTBRANDS,

between November 2018 and January 2019. (Br. at 3-4.) Nor do they dispute that Plaintiffs

exercised diligence in seeking Defendants’ permission to amend the Complaint to add allegations

of these uses almost immediately after discovering them.

            Instead of acknowledging that Plaintiffs were diligent in seeking to add allegations of

these additional uses, Business Moves has falsely characterized Plaintiffs’ proposed amendments

as “the new inclusion of hashtag use into all of [Plaintiffs’] trademark infringement allegations

[that] could have been made in the original complaint.” (Opp. at 3.) Yet the original Complaint




{F2910088.5 }                                    4
                Case 1:18-cv-05187-PAE Document 41 Filed 01/30/19 Page 5 of 11



already alleges that Defendants used hashtags to infringe Plaintiffs’ trademarks. (Cmplt. ¶ 45.)

Plaintiffs are not seeking to add allegations concerning Defendants’ use of hashtags, they are

seeking to add allegations of Defendants’ use of additional variations of the phrase WE THE

BEST.

            Business Moves states that only the fourth claim for relief in the original Complaint

asserts trademark liability in connection with Defendants’ use of hashtags. This is apparently

because the word “hashtag” is not used in the paragraphs that immediately follow the headings

for Plaintiffs’ other trademark-related claims for relief. But allegations of Defendants’ hashtag

use are included in the body of the Complaint, which serve as the basis for each of Plaintiffs’

claims. Indeed, those allegations are repeated and realleged with respect to each of Plaintiffs’

trademark-related claims for relief. Thus the proposed Amended Complaint does not “seek[] to

introduce hashtag usage into the third, fifth and sixth claims for relief,” as Defendants assert.

            Finally, Business Moves asserts that Plaintiffs were not diligent in seeking to amend the

statutory basis of Plaintiffs’ right of publicity claims, because Plaintiffs knew when the

Complaint was filed that Asahd Tuck Khaled is a Florida resident and ATK Entertainment, Inc.

is a Florida corporation.3 (Opp. at 1, 5.) Business Moves does not dispute, however, that

Plaintiffs did not learn that Defendants intended to challenge the statutory basis for Plaintiffs’

right of publicity claims until after the deadline to amend had passed. Within two weeks of

learning of Defendants’ intention to challenge those claims, Plaintiffs’ counsel notified

Defendants of Plaintiffs’ intent to amend them. See Perfect Pearl Co. v. Majestic Pearl & Stone,



3
  Business Moves also strangely asserts that the Complaint’s right of privacy claims are the only
connection this action has to New York. However, Plaintiffs’ fifth and sixth claims for relief are
brought under New York law. (Cmplt. ¶¶ 90, 97.) Moreover, Plaintiffs’ seventh claim for relief
is based on allegations of Defendants’ defamatory statements about ATK Entertainment, Inc. to
Haddad Brands, a company located in New York. (Id. ¶¶ 54-57.)


{F2910088.5 }                                    5
                Case 1:18-cv-05187-PAE Document 41 Filed 01/30/19 Page 6 of 11



Inc., 889 F. Supp. 2d 453, 456, 458 (S.D.N.Y. 2012) (Engelmayer, J.) (finding plaintiff acted

diligently in moving to add claim to complaint approximately two months after learning of

underlying facts); Beastie Boys v. Monster Energy Co., 983 F. Supp. 2d 354, 360-61 (S.D.N.Y.

2014) (Engelmayer, J.) (finding that plaintiffs were sufficiently diligent in moving to add claim

approximately four months after learning of underlying facts, since plaintiffs raised the facts with

defendants and the Court within a month of learning of them). Plaintiffs therefore acted

diligently in seeking to amend.4

B.          Plaintiffs’ Proposed Amendments Will Not Prejudice Defendants

            Business Moves argues, without citing any legal authority, that the Court should not

assess the issue of prejudice until after it determines that Plaintiffs were diligent. (Opp. at 9.)

This argument directly contradicts Second Circuit law, which provides that diligence “is not . . .

the only consideration,” as district courts may also consider “whether allowing the amendment of

the pleading at this stage of the litigation will prejudice defendants.” Kassner, 496 F.3d at 244.

Business Moves’ desire to downplay prejudice as a factor is understandable, given that the

proposed amendments would not prejudice Defendants in any way. Among the factors courts

consider when assessing prejudice are whether the proposed amendment would “require the

opponent to expend significant additional resources to conduct discovery and prepare for trial” or

“significantly delay the resolution of the dispute.” Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d

275, 284 (2d Cir. 2000) (citation omitted). As stated in Plainitffs’ opening brief, the

amendments will not affect the discovery or preparation necessary for trial for either party or

delay the resolution of the dispute. (Br. at 6-8.) Business Moves does not dispute this point.


4
  Further, had Defendants raised the issue in a motion to dismiss or in the parties’ joint letter to
the Court dated September 20, 2018, in which Defendants stated that they “are not currently
contemplating any specific motions,” Plaintiffs would have been able to amend the Complaint
much earlier. Defendants should not be rewarded for their tactical delay in raising the issue.


{F2910088.5 }                                   6
                Case 1:18-cv-05187-PAE Document 41 Filed 01/30/19 Page 7 of 11



            Rather, Business Moves claims that it would be prejudiced by amendment because the

amendments resulted from information Plaintiffs’ counsel learned during a settlement

conference. (Opp. at 9.) According to Business Moves, permitting amendment at this stage of

the litigation would have a “chilling effect on efforts to settle litigation.” (Id.) However, not a

single fact underlying the proposed amendments was learned during the December 11 settlement

conference with the Court. (Donahue Decl. ¶¶ 2-4.) Rather, Plaintiffs’ counsel learned of the

facts underlying the amendments in their fact investigation before the settlement conference and

in a conversation with Defendants’ counsel before the settlement conference. Business Moves’

concern of a “chilling effect” on settlement discussions is therefore unfounded.

C.          Plaintiffs’ Amendments Are Not Futile

            Finally, Business Moves makes the meritless claim that Plaintiffs’ proposed amendments

are futile because “Plaintiffs have not shown that [Defendants’] hashtag uses are trademark

infringements.” This argument is a red herring. As described above, see supra at 4-5, the

original Complaint already alleges Defendants’ infringement involved the use of hashtags. Thus

hashtag use as a ground for trademark infringement is not a change that is subject to the Court’s

futility analysis. See Linden Airport Mgmt. Corp. v. N.Y.C. Econ. Dev. Corp., 08-CV-3810

(RJS), 2011 WL 2226625, at *10 (S.D.N.Y. June 1, 2011) (“Leave to amend may be denied as

futile if the proposed changes fail to state a claim on which relief can be granted.” (emphasis

added) (citation and internal quotation marks omitted)).

            Even assuming hashtag use was alleged for the first time in the proposed Amended

Complaint, it is not Plaintiffs’ burden to demonstrate a lack of futility. Rather, “[t]he party

opposing the amendment has the burden of demonstrating that a proposed amendment would

be futile.” Max Impact, LLC v. Sherwood Grp., Inc., 09-CV-0902 (LMM)(HBP), 2012 WL




{F2910088.5 }                                  7
                Case 1:18-cv-05187-PAE Document 41 Filed 01/30/19 Page 8 of 11



3831535, at *1 (S.D.N.Y. Aug. 16, 2012) (emphasis added) (citing Staskowski v. Cnty. of

Nassau, 05-CV-5984 (SJF)(WDW), 2007 WL 4198341, at *4 (E.D.N.Y. Nov. 21, 2007)).

Defendants have not carried their burden.

            First, several district courts have expressly found that hashtag use is a valid basis for

trademark infringement claims. Chanel, Inc. v. WGACA, LLC, 18-CV-2253 (LLS), 2018 WL

4440507, at *2 (S.D.N.Y. Sept. 14, 2018) (“Chanel’s amended complaint plausibly alleges that

WGACA’s use of the hashtag #WGACACHANEL infringes Chanel’s trademarks.”); Pub.

Impact, LLC v. Bos. Consulting Grp., Inc., 169 F. Supp. 3d 278, 294-95 (D. Mass. 2016) (finding

use of the hashtag “#publicimpact” was likely to infringe the plaintiff’s “Public Impact”

trademark); Fraternity Collection, LLC v. Fargnoli, 13-CV-0664 (CWR), 2015 WL 1486375, at

*5-6 (S.D. Miss. Mar. 31, 2015) (finding designer’s use of plaintiff’s “FRATERNITY

COLLECTION” trademark in the hashtags “#fratcollection and #fraternitycollection” could

deceive consumers).

            Second, while Business moves states its biased belief that consumers are not likely to be

confused by Defendants’ use of hashtags, consumer perception is a question of fact ill-suited for

determination at the pleadings stage. Erickson Beamon Ltd. v. CMG Worldwide, Inc., 12-CV-

5105 (NRB), 2014 WL 3950897, at *8 (S.D.N.Y. Aug. 13, 2014) (citing Courtenay Commc’ns

Corp. v. Hall, 334 F.3d 210, 215 (2d Cir. 2003)). Therefore, even if Plaintiffs were proposing to

add hashtag use as a basis for infringement for the first time—which they are not—Defendants

have not and cannot demonstrate that such allegations would be futile.

D.          Allowing Amendment Would Serve Judicial Efficiency

            Plaintiffs finally note that the Court may consider “other relevant factors,” such as

judicial efficiency, to evaluate Plaintiffs’ motion. See Kassner, 496 F.3d at 244; A.V.E.L.A., Inc.




{F2910088.5 }                                     8
                Case 1:18-cv-05187-PAE Document 41 Filed 01/30/19 Page 9 of 11



v. Estate of Monroe, 34 F. Supp. 3d 311, 318-19 (S.D.N.Y. 2014) (finding judicial efficiency

weighed in favor of allowing amendment). Under the proposed amendments, nearly the same

claims arising from the same course of conduct are being asserted against the same defendants.

If Plaintiffs’ motion is not granted, Plaintiffs would be entitled to file new actions based on

Defendants’ violation of Florida’s right of publicity statute, as well as Defendants’ infringing

conduct occurring after the date the Complaint was filed, including its improper use of additional

WE THE BEST-formative marks. Maharaj v. Bankamerica Corp., 128 F.3d 94, 97 (2d Cir.

1997) (“[A]fter the first suit is underway, . . . a plaintiff may—but is not required to—file a

supplemental pleading setting forth defendant's subsequent conduct. Plaintiff’s failure to

supplement the pleadings of his already commenced lawsuit will not result in a res judicata bar

when he alleges defendant’s later conduct as a cause of action in a second suit.”). Plaintiffs also

would be entitled to file a petition to cancel Business Moves’ registration for ASAHD

COUTURE before the Trademark Trial and Appeal Board of the USPTO. See 15 U.S.C. §

1064(1) (petition to cancel registration may be filed within five years of date of registration). It

would be a waste of judicial and administrative resources to require Plaintiffs to file entirely

separate actions for post-Complaint conduct, especially when it would not be prejudicial to

Defendants to allow amendment at this relatively early stage of the litigation.

                                              CONCLUSION

            For the reasons set forth herein and in Plaintiffs’ moving papers, Plaintiffs respectfully

request that they be granted leave to file the proposed Amended Complaint.




{F2910088.5 }                                     9
                Case 1:18-cv-05187-PAE Document 41 Filed 01/30/19 Page 10 of 11




Dated: January 30, 2019                      FROSS ZELNICK LEHRMAN & ZISSU, P.C.


                                             By:    /s/ David A. Donahue
                                                 Craig S. Mende
                                                 David A. Donahue
                                                 Sean F. Harb
                                             4 Times Square, 17th Floor
                                             New York, NY 10036
                                             Phone: (212) 813-5900
                                             Email: cmende@fzlz.com
                                                     ddonahue@fzlz.com
                                                     sharb@fzlz.com

                                             Attorneys for Plaintiffs Khaled M. Khaled and ATK
                                             Entertainment, Inc.




{F2910088.5 }                              10
                Case 1:18-cv-05187-PAE Document 41 Filed 01/30/19 Page 11 of 11



                                   CERTIFICATE OF SERVICE

       The undersigned counsel for Plaintiffs hereby certifies that on this 30th day of January,
2019, a copy of the foregoing REPLY MEMORANDUM OF LAW IN SUPPORT OF
PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT was
served by mail on Defendant Curtis Bordenave at the following address:
                           Curtis P. Bordenave
                           19251 Preston Road #2301
                           Dallas, TX 75252



                                                            /s/ Sean F. Harb
                                                                 Sean F. Harb




{F2910088.5 }                                11
